DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2019 has been considered by the examiner.
                    Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
On page 5, paragraph 14 of the Applicant’s Specification, it is stated that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”, thus the claimed “computer readable storage medium” within claim 17 is held to be statutory.
As per independent claims 1, 13, and 17, generally, the prior art of record, United States Patent Application Publication No. US 20180097834 A1 to Bailey which shows security related data for a risk variable; United States Patent No. US 9398035 B2 to Vasseur et al. which shows attack mitigation using learning machines; United States Patent No. US 9444829 B1 to Ashley which shows systems and methods for protecting computing resources based on logical data models; United States Patent No. US 9450978 B2 to Vasseur et al. which shows hierarchical event detection in a computer network; and United States Patent Application Publication No. US 20040260947 A1 to Brady et al. which shows methods and systems for analyzing security events, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “using a source weight of a security incident and a magnitude of the security incident to determine a priority of the security incident within the set of security incidents; and performing a local analysis of the security incident based on the retrieved set of security information and event management data corresponding to the security incident and the determined priority of the security incident”, claim 13: “use a source weight of a security incident and a magnitude of the security incident to determine a priority of the security incident within the set of security incidents; and perform a local analysis of the security incident based on the retrieved set of security information and event management data corresponding to the security incident and the determined priority of the security incident”, claim 17: “using a source weight of a security incident and a magnitude of the security incident to determine a priority of the security incident within the set of security incidents; and performing a local analysis of the security incident based on the retrieved set of security information and event management data corresponding to the security incident and the determined priority of the security incident”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431